DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (US Patent Publication 20170087364 A1).
As to claim 15, Cartledge et al. discloses providing vagus nerve stimulation to a user by delivering, via an earpiece worn by a user (e.g., see Figures 20-21), audio content to a user (e.g., see paragraphs 421 and 428); and stimulating a vagus nerve of the user with one or more electrical signals generated by the earpiece in coordination with the delivery of the audio content (e.g., see paragraphs 421 and 428).
As to claim 18, Cartledge et al. discloses the step of measuring via a sensor, a biometric property of the user (e.g., paragraphs 38 and 258).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (US Patent Publication 20170087364 A1) in view of Dilorenzo (US Patent Publication 20070287931 A1).
As to claim 11, Cartledge et al. discloses a system for providing vagus nerve stimulation to a user comprising an earpiece comprising an audio transducer (audio speaker) and at least one electrode (e.g., paragraphs 48-51) to form a first electrical contact between the electrode and an ear canal, tragus, or concha of a first ear of a user (e.g., paragraphs 48-51; also see Figures) and to emit a first and second audio cue from an audio transducer (e.g., paragraphs 48-51) and deliver a vagus nerve stimulation signal to the user via the first electrode at the second point in time and a second electrode configured to form a second electrical contact with the user (e.g., see paragraphs 421 and 428). Cartledge et al. discloses the invention substantially as claimed but does not discloses audio cues for respiration (i.e. inhale and exhale prompts). Dilorenzo discloses providing a patient with respiratory prompts or instructions (e.g., paragraph 134; “Some additional instructions or outputs that may be provided to the patient include, but are not limited to, … 
As to claims 13-14, Cartledge et al. discloses the step of measuring via a sensor, a biometric property or personal characteristic of the user (e.g., paragraphs 38 and 258).
As to claims 16-17 and 19-20, the modified Cartledge et al. discloses the guided breathing instructions comprise audio cues to prompt the user to adjust their respiration rate, and wherein the step of stimulating the vagus nerve of the user further comprises stimulating the vagus nerve of the user in coordination with the audio cues (e.g., Dilorenzo, paragraph 134).

Allowable Subject Matter
Claims 1-10 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792